Citation Nr: 1807388	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee tenosynovitis. 

2.  Entitlement to an increased rating for a left foot cold injury residuals. 

4.  Entitlement to an increased rating for a right foot cold injury residuals. 

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in January 2018.  However, he failed to appear for that hearing.  Shortly after, on January 31, 2018, the Veteran and his representative expressed to VA during a telephone conversation that the Veteran wishes to withdraw all issues on appeal.  


FINDINGS OF FACT

On January 31, 2018, prior to the promulgation of a decision in the appeal, the Veteran notified VA of his desire to withdraw his claims for increased rating for a left knee tenosynovitis, left and right foot cold injury residuals, and TDIU. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim of entitlement for an increased rating for tenosynovitis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of the claim of entitlement for an increased rating for left foot cold injury residuals have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

3.  The criteria for withdrawal of the claim of entitlement for an increased rating for right foot cold injury residuals have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

4.  The criteria for withdrawal of the claim for a total rating based on individual employability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims have been dismissed, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this case, VA received a telephone call from the Veteran and his representative on January 31, 2018 regarding the Veteran's absence from his scheduled Travel Board Hearing.  During the phone call, the Veteran indicated that he did not want a hearing and expressed his desire to withdraw his appeal.  The Board finds that the Veteran's statement indicates his intention to withdraw the issues on appeal and satisfies the requirement for withdrawal of a substantive appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and such appeal is dismissed.  





ORDER

The appeal of entitlement to an increased rating for a left knee tenosynovitis is dismissed. 

The appeal of entitlement to an increased rating for a left foot cold injury residuals is dismissed. 

The appeal of entitlement to an increased rating for a right foot cold injury residuals is dismissed. 

The appeal of entitlement to a total rating based on individual employability due to service-connected disabilities is dismissed.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


